Case 1:20-cv-10420-AT Document 8 Filed 02/03/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JINKENG CHEN,

Plaintiff,
-against-

CHAD WOLF, in his official capacity as Acting
Acting Secretary of the U.S. Department of
Homeland Security; Kenneth Cuccinelli, in his
official capacity as Acting Director, US Citizenship
and Immigration Services; Tim Houghton, in his
official capacity as Director, USCIS New York City
District Office,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _2/3/2021

 

20 Civ. 10420 (AT)

ORDER

On December 14, 2020 the Court ordered the parties to submit a joint letter and case
management plan by February 2, 2021. ECF No. 294. That submission is now overdue. By
February 5, 2021, the parties shall file their joint letter and case management plan.

SO ORDERED.

Dated: February 3, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
